25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Johnny Lee STEWART, Plaintiff Appellant,v.SZABO/A.R.A. CORRECTIONAL SERVICES, C/O Portsmouth Sheriff'sDepartment;  Eddie Talley, Supervisor, Defendants Appellees.
No. 94-6068.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 3, 1994.Decided:  May 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-94-43-2)
Johnny Lee Stewart, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the dismissal on the merits on the reasoning of the district court.  Stewart v. Szabo ARA, No. CA-94-43-2 (E.D. Va.  Jan. 14, 1994).  However, we modify that dismissal to vacate the portion of the order which prohibited Appellant from filing in forma pauperis in a future action;  such a determination may only be made when any future action is actually filed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED